Filed 7/27/22 P. v. Lewis CA2/5
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                           DIVISION FIVE

 THE PEOPLE,                                                       B298820

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No.
           v.                                                      TA125019)

 DEVIN LAMONT LEWIS,

           Defendant and Appellant.

 THE PEOPLE,                                                       B311205

           Plaintiff and Respondent,

           v.

 DEVIN LAMONT LEWIS,

           Defendant and Appellant.
 THE PEOPLE,                          B310496

       Plaintiff and Respondent,

       v.

 PAUL JORDAN,

       Defendant and Appellant.

THE PEOPLE,                           B311802

      Plaintiff and Respondent,

      v.

ANTHONY McLAURIN,

      Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Michael J. Shultz, Judge. Reversed and remanded with
directions in part; affirmed in part.
      Waldemar D. Halka, under appointment by the Court of
Appeal, for Defendant and Appellant Devin Lamont Lewis.
      Joanna McKim, under appointment by the Court of Appeal,
for Defendant and Appellant Paul Jordan.
      Richard D. Miggins, under appointment by the Court of
Appeal, for Defendant and Appellant Anthony D. McLaurin.
      Xavier Becerra and Ron Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Idan Ivri, Rama R.




                              2
Maline, Allison H. Chung, Daniel C. Chang, Michael J. Wise, for
Plaintiffs and Respondents.
                        INTRODUCTION
       We begin our opinion with an overview of the rather
complex appellate history of this case. Three codefendants, Devin
Lewis, Paul Jordan, and Anthony McLaurin, were convicted of
multiple offenses, including felony murder and premeditated
attempted murder. Many years later, they filed petitions for
resentencing under Penal Code former section 1170.95 (now
section 1172.6), which were summarily denied.1 In a single
opinion we reversed the trial court’s orders denying the petitions.
(People v. McLaurin (July 6, 2020, B296078, B298820 & B293314
[nonpub. opn.].) We refer to this appeal as the “First 1170.95
Appeal.”
       Defendant Lewis, alone, sought Supreme Court review of
that part of our opinion which held attempted murder did not
qualify for section 1170.95 relief. Accordingly, our remittitur
issued only as to defendants Jordan and McLaurin. Even though
the remand to the trial court did not apply to Lewis, the trial
court held further proceedings as to all three defendants. The
trial court again denied the section 1170.95 petitions of Jordan
and Lewis. The trial court resentenced McLaurin. Those
proceedings resulted in three of the four current appeals:
(1) Jordan appeals the denial of his section 1170.95 petition
(B310496); (2) Lewis appeals the denial of his section 1170.95


1     Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10). For convenience, and in keeping with the trial court
record, we continue to refer to the former number in this opinion.
All further statutory references are to the Penal Code.



                                 3
petition, on the basis that the trial court lacked jurisdiction to
hear it (B311205); and (3) McLaurin appeals his new sentence
(B311802). After the three notices of appeal were filed, the
California Supreme Court transferred Lewis’s original appeal to
this court for reconsideration in light of recently enacted
legislation extending section 1170.95 relief to those convicted of
attempted murder (B298280). We have consolidated the four
appeals for resolution in a single opinion and conclude that
further proceedings are necessary in the trial court with respect
to Lewis and Jordan; we affirm McLaurin’s resentencing (with
the understanding that further proceedings are presently
underway on a new section 1170.95 petition).
                  PROCEDURAL BACKGROUND
1.     The Crimes, Conviction, and Appeal
       In 2013, McLaurin, Jordan and Lewis were each convicted
of two counts of special circumstances felony murder (§§ 187,
subd. (a), 190.2, subd. (a)(17)), one count of attempted
premeditated murder (§§ 664/187), five counts of robbery (§ 211),
and one count of assault with a deadly weapon (§ 245, subd.
(a)(2)), arising out of an auto shop robbery gone wrong. The facts
of the crime are largely unnecessary to the resolution of the
present appeal. This much is clear: defendants Lewis and
Jordan were part of a group of armed men who entered the auto
shop while defendant McLaurin remained outside. There were
nine victims inside the shop, corresponding to each of the nine
counts against defendants. Defendants were convicted of the
robbery murder of two of the victims, the premeditated attempted
murder of a third, robbing five others, and assaulting the last.
The jury made no specific findings as to which defendant, if any,
was the actual shooter of either of the two murder victims or the




                                4
attempted murder victim.2 It is unclear whether Jordan and
Lewis were convicted under theories of direct liability or aider
and abettor liability. McLaurin was, at most, a lookout who did
not enter the shop at the time of the robbery. He was convicted
as an aider and abettor. (First 1170.95 Appeal, at p. 3.) Each
defendant was sentenced to life imprisonment without the
possibility of parole, plus additional consecutive terms.
      A different panel of this court affirmed the convictions of all
three defendants in a nonpublished opinion (People v. McLaurin
(Apr. 7, 2015, B250278) [nonpub. opn.]).3
2.     Banks, Clark, and Section 1170.95
      Two legal developments intervened. When defendants
committed the crimes in 2010, the felony-murder special
circumstance required a finding that the defendant, if not the
actual killer or one who acted with intent to kill, was a major
participant in the felony who acted with reckless indifference to
human life. (§ 190.2, subd. (d).) The defendants’ jury had been
instructed on this point. Subsequent to the convictions, our
Supreme Court in People v. Banks (2015) 61 Cal.4th 788 (Banks)
and People v. Clark (2016) 63 Cal.4th 522 (Clark) clarified the


2     Other individuals involved in the commission of the crimes
were tried separately.

3     Following the opinion affirming the convictions, the
Supreme Court granted a petition for review filed by McLaurin
and Jordan, and transferred the matter to us for reconsideration
of unrelated sentencing issues. This court modified the sentences
in ways that are not relevant to our present discussion, and
otherwise adopted by reference its prior opinion as to all three
defendants. (People v. McLaurin (Dec. 21, 2015, B250278
[nonpub. opn.].)



                                 5
law of aider and abettor liability for the felony-murder special
circumstance, more narrowly construing “major participant” and
“reckless indifference” to satisfy constitutional minimums. (See
People v. Torres (2020) 46 Cal.App.5th 1168, 1179, review
granted June 24, 2020, S262011 (Torres).)
       The second intervening change in the law occurred in 2018.
The Legislature adopted Senate Bill No. (SB) 1437 (2017-2018
Reg. Sess.) which, among other things, amended the felony-
murder rule. Specifically, SB 1437 amended section 189 to
provide that an aider and abettor cannot be convicted of felony
murder unless the defendant acted with the intent to kill or was
a major participant who acted with reckless indifference to
human life. In other words, SB 1437 incorporated into felony
murder the requirements previously adopted by the Supreme
Court in Banks and Clark for the felony-murder special
circumstance. (§ 189, subd. (e); see People v. York (2020) 54
Cal.App.5th 250, 258 review granted Nov. 18, 2020, S264954
(York).) SB 1437 also enacted a new statutory procedure, codified
in section 1170.95, by which a defendant convicted of murder
under the felony-murder rule could seek resentencing under the
new, narrower, version of the law.
3.     Denial of Section 1170.95 Petitions, the First 1170.95
       Appeal and Habeas Petition
       In 2019, four years after our final opinion affirming the
convictions, all three defendants filed petitions for resentencing
under section 1170.95. The petitions were summarily denied on
the basis that the felony-murder special circumstance was found
to be true with respect to each defendant for both murders.
Defendants appealed, arguing that, in light of Banks and Clark,
the true findings on the special circumstances in 2013 did not




                                6
satisfy the requirements of SB 1437. McLaurin also filed a
petition for habeas corpus, arguing that, under Banks and Clark,
there was no longer sufficient evidence to support the felony-
murder special circumstance findings against him.
       We resolved the appeals, and McLaurin’s habeas petition,
in a single opinion – the First 1170.95 Appeal. We granted
McLaurin’s habeas petition, concluding his felony-murder special
circumstances finding must be vacated, which in turn required
reversal of the denial of his section 1170.95 petition. (Id. at
pp. 19, 23.) We reversed the summary denials of Lewis’s and
Jordan’s section 1170.95 petitions, on the basis that the pre-
Banks and Clark special circumstances findings did not
necessarily preclude relief under section 1170.95. (Id. at
pp. 23−25.) Lewis and Jordan had argued that section 1170.95
also applied to their convictions for attempted murder. We
observed that neither Lewis nor Jordan had raised the argument
in their section 1170.95 petitions, but nonetheless concluded that
at the time, section 1170.95 resentencing was available only for
murders, not attempts. (Id. at pp. 25−26.)
       Defendant Lewis alone sought review in the California
Supreme Court, specifically arguing that section 1170.95 applied
to attempted murder. The Supreme Court granted review and
deferred action pending further order of that court.4 Without
jurisdiction as to Lewis, we therefore issued a remittitur to allow
additional section 1170.95 proceedings as to Jordan and
McLaurin only.




4     The Supreme Court would eventually transfer the case
back to us on February 16, 2022.



                                 7
4.    Further Proceedings in the Trial Court for All Three
      Defendants
      A.     McLaurin Resentencing
      Following remand, on March 17, 2021, McLaurin was
resentenced. At his resentencing hearing, McLaurin moved to
strike, in the interests of justice under section 1385, the finding
that the attempted murder was premeditated. The trial court
declined to do so. McLaurin filed a timely notice of appeal from
his new sentence. His sole ground was the denial of his motion to
strike the premeditation finding.
      B.     Lewis and Jordan Hearing
      The court appointed counsel for Lewis and Jordan, and
accepted briefing and argument on their continued section
1170.95 petitions.5 On January 15, 2021, the trial court again
denied the petitions, stating, “Even if there were some lingering
uncertainty about which petitioner was the actual killer or
whether both defendants actually killed, the record of conviction
conclusively shows that petitioners at least aided and abetted
with implied malice and/or were major participants in the felony
acting with reckless indifference to human life.” Lewis and
Jordan each filed timely notices of appeal. As we shall discuss,
Jordan argues the merits of the court’s ruling, while Lewis
argues only that the trial court lacked jurisdiction to rule, as his
appeal was then pending before the Supreme Court.




5     At no point did any party assert that the trial court did not
have jurisdiction over Lewis because his appeal was still before
the Supreme Court and this court had not issued a remittitur as
to him.



                                 8
5.      SB 775 and Supreme Court Remand
        While these appeals were pending (and Lewis’s case was
still in grant-and-hold status before the Supreme Court), the
Legislature passed and the Governor signed Senate Bill No. (SB)
775 (2020-2021 Reg. Sess.), which became effective on January 1,
2022. As clarified by SB 775, section 1170.95 applies to persons
convicted of “attempted murder under the natural and probable
consequences doctrine.” (§ 1170.95, subd. (a).)
        On February 16, 2022, our Supreme Court transferred the
Lewis matter back to us “with directions to vacate its decision
and reconsider the cause in light of Senate Bill No. 775
[citation].”
6.      Consolidation
        After the appeals were fully briefed, we consolidated them
for resolution in a single opinion.
                            DISCUSSION
        We first consider Lewis’s and Jordan’s appeals together,
then the McLaurin appeal.
1.      Lewis’s and Jordan’s Appeals
        As we have explained, Lewis and Jordan each appeal from
the trial court’s denial of their section 1170.95 petitions based on
the trial court’s determination at the eligibility hearing that the
evidence established they were major participants acting with
reckless indifference to human life. The Attorney General and
Lewis have also briefed Lewis’s appeal following the transfer
from the Supreme Court.
        These three appeals together raise three issues: (1) Did the
trial court err in making factual determinations at Jordan’s
eligibility hearing? (2) Did the trial court lack jurisdiction to hold
an eligibility hearing for Lewis? (3) How does SB 775 impact the




                                  9
proceedings? We resolve these issues in the following sections of
our opinion.
       A.    The Trial Court Erred in Conducting Factfinding at
             Jordan’s Eligibility Hearing
       Jordan argues that the trial court erred in conducting
factfinding at his section 1170.95 eligibility hearing.6 At the time
the trial court held the eligibility hearing, the law was unclear as
to whether trial courts had the authority to engage in factfinding
at the eligibility phase. In July 2021, our Supreme Court held
that trial courts do not. “While the trial court may look at the
record of conviction after the appointment of counsel to determine
whether a petitioner has made a prima facie case for section
1170.95 relief, the prima facie inquiry under subdivision (c) is
limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as
true and makes a preliminary assessment regarding whether the
petitioner would be entitled to relief if his or her factual
allegations were proved. If so, the court must issue an order to
show cause.” ’ [Citation.]” (People v. Lewis (2021) 11 Cal.5th 952,
971.)7 “In reviewing any part of the record of conviction at this
preliminary juncture, a trial court should not engage in
‘factfinding involving the weighing of evidence or the exercise of
discretion.’ [Citation.] As the People emphasize, the ‘prima facie
bar was intentionally and correctly set very low.’ ” (Id. at p. 972.)

6     Defendant Lewis does not make a similar argument; he
argues that the court lacked jurisdiction to conduct his eligibility
hearing at all.

7    The defendant in the Supreme Court’s opinion, People v.
Lewis, is not the same as defendant/appellant Lewis in this
matter.



                                 10
       In light of this authority, the Attorney General agrees with
Jordan that the trial court erred in denying his petition at the
prima facie stage, because its consideration of the underlying
facts was “premature.” We will therefore reverse the trial court’s
order finding Jordan ineligible, and remand for the issuance of an
order to show cause and evidentiary hearing.
       B.     The Trial Court Lacked Jurisdiction to Hold an
              Eligibility Hearing for Lewis
       In the First 1170.95 Appeal, as to the murder counts, we
reversed the summary denial of Lewis’s section 1170.95 petition
and remanded for an eligibility hearing. As to the attempted
murder count, we affirmed the trial court’s ruling. Lewis sought
Supreme Court review of our attempted murder holding. As a
result, our remittitur issued only in the case number relating to
Jordan (and McLaurin) (B296078), but not the case number
relating to Lewis (B298820). This distinction was apparently
missed by the trial court (and the parties), as the trial court
proceeded to conduct a new eligibility hearing for both Jordan
and Lewis.
       On appeal, Lewis argues, the Attorney General concedes,
and we agree that the trial court lacked jurisdiction to conduct
Lewis’s eligibility hearing when his appeal was pending before
the Supreme Court and the remittitur had not issued. (See
People v. Burhop (2021) 65 Cal.App.5th 808, 810−811 [court lacks
jurisdiction to conduct section 1170.95 hearing when the matter
is the subject of a pending appeal and the remittitur has not yet
issued].) We therefore reverse the trial court’s order finding
defendant Lewis ineligible for resentencing.
       In its supplemental briefing, the Attorney General argues
that we should reconsider our holding in the First 1170.95 Appeal




                                11
and instead conclude that the pre-Banks and Clark special
circumstance finding is a sufficient basis on which to justify
summary denial of a section 1170.95 petition. We have
previously declined this invitation, and do so again. (York, supra,
54 Cal.App.5th at pp. 260−263; Torres, supra, 46 Cal.App.5th at
p. 1179; see also People v. Mejorado (2022) 73 Cal.App.5th 562,
571, review granted Mar. 23, 2022, S273159.)8
       The Attorney General argues, in the alternative, that even
if Torres is correct and a pre-Banks and Clark special
circumstance finding does not render Lewis ineligible for relief as
a matter of law, any error was harmless, as we may determine de
novo on appeal whether a defendant’s special circumstances
conviction satisfies Banks and Clark. We have previously
rejected this argument as well. (People v. Smith (2020)
49 Cal.App.5th 85, 95, review granted July 22, 2020, S262835;
contra People v. Law (2020) 48 Cal.App.5th 811, 816, 822, review
granted July 8, 2020, S262490.)
       Remand of defendant Lewis’s case is therefore necessary.
Lewis argues the matter should be remanded for an eligibility
hearing. The Attorney General agrees that this is the proper




8     A number of courts of appeal opinions have disagreed with
the Torres line of cases. (E.g., People v. Galvan (2020)
52 Cal.App.5th 1134 (Galvan), review granted Oct. 14, 2020,
S264284, review dismissed in light of voluntary abandonment
April 13, 2022).) The Supreme Court will resolve the dispute in
People v. Strong (Dec. 18, 2020, C091162), 2020 WL 7417057
[nonpub. opn.], review granted Mar. 10, 2021, S266606.) That
appeal was argued and submitted on May 24, 2022.



                                12
disposition. We remand for an eligibility hearing under
subdivision (c) of section 1170.95.9
      C.     Both Lewis and Jordan Should Be Permitted to
             Address the Attempted Murder Charge in Further
             Proceedings on Remand
      Lewis and Jordan were both convicted of attempted
murder. The Attorney General concedes that the jury was
instructed on natural and probable consequences with respect to
attempted murder.
      With respect to Lewis, the Attorney General agrees that
“the new law should simply be applied to [his] pending petition
and attempted murder conviction in the interest of judicial
economy.” The Attorney General makes no similar concession
with respect to Jordan, arguing instead that Jordan did not
include attempted murder in his initial section 1170.95 petition
and “does not provide any legitimate reason for failing to do so.”
The Attorney General further represents that “[n]ow, for the first
time on appeal, [Jordan] argues that he is entitled to an
evidentiary hearing and potential resentencing on his conviction
for the attempted murder of” the victim.
      The Attorney General’s characterization of the procedural
history is less than complete. Jordan’s initial petition was a form
which he filled out without the advice of counsel and which
contained no checkbox for attempted murder. When he was
appointed counsel in the First 1170.95 Appeal, he argued in his
opening brief filed in August 2019 that attempted murder was
subject to section 1170.95 relief. When we considered the
argument in our opinion, we observed that Jordan had not

9    The prosecution, of course, could choose to concede Lewis’s
prima facie eligibility.



                                13
identified attempted murder in his petition. We nevertheless
addressed the argument on the merits, finding section 1170.95
did not apply to attempted murder based on its then-existing
language. (First 1170.95 Appeal, pp. 25−26.) Now that SB 775
has amended the section so that attempted murder is an
enumerated crime, judicial economy would not be served by
requiring Jordan to file a new section 1170.95 petition. Instead,
at the order to show case hearing on remand, the trial court
should consider Jordan’s conviction for attempted murder as
encompassed by his existing petition.
2.    McLaurin’s Appeal
      In the First 1170.95 Appeal, we also granted McLaurin’s
habeas petition and vacated his two robbery-murder special
circumstance findings, which required resentencing. (First
1170.95 Appeal, p. 19.) In addition, we reversed the denial of his
section 1170.95 petition as to the two murder counts, and
remanded for further proceedings on the petition. (Id. at p. 23.)
On remand, the trial court did not conduct further section
1170.95 proceedings and proceeded directly to resentencing.
McLaurin was resentenced to a determinate term for the
robberies and assault with a deadly weapon, and an
indeterminate term for the attempted murder.
      At his March 17, 2021 resentencing hearing, McLaurin
moved, under section 1385, to strike the premeditation finding on
the attempted murder count. He argued, “The conviction for
attempted murder was not challenged in the [section] 1170.95
motion and the writ which sprung from the [section] 1170.95
motion, as [section] 1170.95’s application to that crime had not
been considered in those early days. [¶] However, the overall
reasoning of the court of appeal makes clear that the [de




                               14
minimis] involvement of defendant McLaurin in the crimes, and
the court’s conclusion that defendant McLaurin did not have an
indifference to human life supports a conclusion that he did not
have malice, and did not act with any level of premeditation or
deliberation with respect to the attempted murder.” McLaurin’s
counsel recognized that, as to Jordan and Lewis, we held that
section 1170.95 did not apply to attempted murder. He argued,
“That makes it all the more important that this trial court strike
the premeditation allegation, so that defendant’s convictions
conform to the holding of the Court of Appeal, and more correctly
fall in line with his actual liability, and result in a proper
punishment commensurate with his liability.”
       The trial court at the resentencing hearing declined to
strike the premeditation finding, stating, “I’m not even sure that
I have the discretion to strike an allegation of premeditation
found true by a jury in [the attempted murder count]. Even if I
did, though – this is kind of in the abundance of caution – or I
were to obtain the discretion after today’s hearing, I would not
exercise it in that regard.”
       McLaurin, who had one prior strike and a prior serious
felony enhancement, was sentenced to an indeterminate term for
the premeditated attempted murder of 14 years to life (7 years to
life for attempted premeditated murder, doubled for the strike).
He was sentenced to a consecutive determinate term of 25 years,
consisting of: the five-year high term for one count of robbery,
doubled to ten years for the strike; with five consecutive two-year
terms (one-third the middle term doubled) for the four additional




                                15
counts of robbery and one count of assault with a firearm; plus
five years for the prior serious felony enhancement.10
       On appeal from the resentencing, McLaurin argues that
the court erred in failing to strike the premeditation finding on
the attempted murder count. While he suggests the court did not
understand its discretion and failed to state reasons in support of
its sentencing decision, the bulk of his argument is based on SB
775, as well as policy and legal arguments for the application of
SB 1437 to attempted murder. The Attorney General responds
that McLaurin is attempting an impermissible end-run around
SB 775, and that we should not permit him to circumvent the
necessity of filing a section 1170.95 petition with respect to
attempted murder by striking the premeditation finding.
       We review a refusal to strike under section 1385 for abuse
of discretion. (People v. Carmony (2004) 33 Cal.4th 367, 371
[decision to not dismiss “a sentencing allegation” is reviewed for
abuse of discretion].) The court need not set forth its reasons for
declining to exercise its discretion to strike, as we presume a
court acts properly when it sentences a defendant pursuant to the
law. (Id. at p. 376.) Under this standard, McLaurin has not
established an abuse of discretion in the trial court’s failure to
strike the premeditation finding, assuming that such discretion
exists under section 1385. McLaurin’s jury had been instructed
that “[t]he attempted murder was done willfully and with
deliberation and premeditation if either the defendant or
perpetrator or both of them acted with that state of mind.” While
McLaurin argued at the resentencing hearing that he should not

10    As the trial court considered the murder counts to have
been “stricken,” it did not impose any sentence on McLaurin for
those counts. (But see § 1170.95, subd. (e).)



                                16
be vicariously liable for premeditating the attempted murder, at
the time, this was simply an equitable argument the trial court
was free to reject.
       Further developments and proceedings may, however,
impact this result. At the time of the resentencing hearing, SB
775 had not been enacted and the weight of authority was that
1170.95 did not apply to attempted murder. However, the
enactment of SB 775 changed the landscape. It is now clear that
section 1170.95 applies to attempted murder convictions based on
natural and probable consequences (§ 1170.95, subd. (a)), and
McLaurin’s jury was, in fact, instructed on attempted murder on
that theory. Although there is nothing in the record, McLaurin
represents that he filed a section 1170.95 petition as to the
attempted murder on January 2, 2022. The Attorney General
has not conceded that McLaurin is entitled to relief on his
attempted murder petition; McLaurin must therefore follow the
usual procedure to determine whether he is entitled to
resentencing for attempted murder.
                           DISPOSITION
       The order denying Jordan’s section 1170.95 petition is
reversed and the matter remanded with directions for the court
to issue an order to show cause and conduct further proceedings
under section 1170.95, subdivision (d).
       The order denying Lewis’s section 1170.95 petition is
reversed and the matter remanded with directions for the court
to hold a new eligibility hearing under section 1170.95,
subdivision (c).
       As to both Jordan and Lewis, the court shall deem their
section 1170.95 petitions to have sought relief with respect to
attempted murder, as well as murder.




                              17
       Defendant McLaurin’s resentencing is affirmed. McLaurin
is entitled to proceed with his pending section 1170.95 petition, or
if none has been filed, to file a new petition.




                                           RUBIN, P. J.
WE CONCUR:



                  BAKER, J.



                  KIM, J.




                                18